Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 11, 2017

The Court of Appeals hereby passes the following order:

A18A0061. IN THE INTEREST OF H. W., A CHILD.

      The Chatham County Juvenile Court adjudicated H. W. delinquent but
postponed final disposition until forensic evaluations and reports have been
completed and submitted. H. W. filed this direct appeal from the adjudication. We,
however, lack jurisdiction.
      OCGA § 15-11-35 authorizes direct appeals from “final judgments of the
juvenile court.” An adjudication order alone, however, is not a final judgment that is
directly appealable. See In the Interest of G. C. S., 186 Ga. App. 291, 292 (367 SE2d
103) (1988). Because this case remains pending before the juvenile court, H. W. was
required to use the interlocutory appeal procedures—including obtaining a certificate
of immediate review from the trial court—to appeal the adjudication of delinquency.
Id.; see also OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction over
this appeal. See In the Interest of G. C. S., supra. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/11/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.